                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ADAM NEIBAUER,

                          Plaintiff,
      v.                                                 Case No. 19-cv-944-pp

WISCONSIN DEPARTMENT OF CORRECTIONS,
OSHKOSH CORRECTIONAL INSTITUTION,
and LIEUTENANT LEBOUTON,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING
                   COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      Plaintiff Adam Neibauer, who at the time he filed his complaint was

confined at Oshkosh Correctional Institution1 and who is representing himself,

filed a complaint under 42 U.S.C. §1983, alleging that the defendants violated

his rights under federal law. This decision resolves the plaintiff’s motion for

leave to proceed without prepaying the filing fee, dkt. no. 2, and screens his

complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with


1
 The Wisconsin Department of Corrections Inmate Locator web site shows that
the plaintiff was released to extended supervision on February 25, 2020.
https://appsdoc.wi.gov/lop/detail.do.
                                         1

           Case 2:19-cv-00944-PP Filed 07/29/20 Page 1 of 8 Document 14
his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.

§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On June 28, 2019, the court ordered the plaintiff to pay an initial partial

filing fee of $4.81. Dkt. No. 5. The court received that fee on July 8, 2019. The

court will grant the plaintiff’s motion for leave to proceed without prepaying the

filing fee and will require him to pay the $345.19 balance of the filing fee as he

is able.

II.   Screening the Complaint

      A.      Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to


                                          2

           Case 2:19-cv-00944-PP Filed 07/29/20 Page 2 of 8 Document 14
relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.      The Plaintiff’s Allegations

      The plaintiff alleges that on April 13, 2019, defendant Lieutenant

Lebouton transported him “from a regular housing unit to restrictive housing,

also known as segregation or ‘the hole’” after he was placed on temporary lock-

up status. Dkt. No. 1 at 2. The plaintiff asserts that he “was not issued his

segregation time until April 23, 2019.” Id.




                                            3

           Case 2:19-cv-00944-PP Filed 07/29/20 Page 3 of 8 Document 14
      According to the plaintiff, another inmate who was placed on temporary

lock-up status on the same date as the plaintiff received his segregation time

on April 18, 2019. Id. at 2-3. The plaintiff explains that the only difference

between him and the other plaintiff was that they had different “‘mental health

codes (MH)’ in the computer system,” and that he wasn’t allowed to begin

serving his disciplinary time until six days later solely due to the “MC code.” Id.

at 3. The plaintiff alleges that he was “discriminated against and forced to sit in

segregation six days longer for no other reason th[a]n his mental health

issues.” Id.

      For relief, the plaintiff asks for “the practice of sitting additional days in

segregation on ‘temporary lock up’ status based solely on your mental health

code to stop immediately.” Id. at 4. He also asks for damages of $15,000 a day

for every day that he spent in segregation “due to discriminatory reasons,” for a

total of $90,000. Id.

      C.       Analysis

      The court accepts as true the plaintiff’s assertion that the reason he

received his segregation decision later than another inmate is because he has

mental health issues. His allegations that inmates with mental health issues

are treated differently than inmates without mental health issues are sufficient

to state a claim for violation of his equal protection rights under the Fourteenth

Amendment. The evidence may show that the plaintiff received his segregation

time later for a different reason, but at the screening stage, the court must

“accept as true all facts alleged in the complaint and draw all reasonable


                                          4

           Case 2:19-cv-00944-PP Filed 07/29/20 Page 4 of 8 Document 14
inferences from them in the plaintiff’s favor.” Kimmons v. Waupun Property

Staff, 1 Fed. App’x 496, 498 (7th Cir. 2001).

       “Where disparate treatment is not based on a suspect class and does not

affect a fundamental right, prison administrators may treat inmates differently

as long as the unequal treatment is rationally related to a legitimate

penological interest.” Flynn v. Thatcher, 819 F.3d 990, 991 (7th Cir. 2016).

“[T]he disabled are not a suspect or quasi-suspect class,” U.S. v. Harris, 197

F.3d 870, 876 (7th Cir. 1999), and the plaintiff has “no liberty interest in

avoiding transfer to discretionary segregation—that is, segregation imposed for

administrative, protective, or investigative purpose,” Townsend v. Fuchs, 522

F.3d 765, 771 (7th Cir. 2008) (citations omitted). Accordingly, the rational

basis test applies to the plaintiff’s claim.

      Although the court finds that the plaintiff states a claim, he cannot

proceed on that claim against all the defendants he has named. The plaintiff

has sued the Wisconsin Department of Corrections and Oshkosh Correctional

Institution as two of the defendants. “[S]tates and their agencies are not

‘persons’ subject to suit under 42 U.S.C. § 1983." Johnson v. Supreme Court of

Ill., 165 F.3d 1140, 1141 (7th Cir. 1999) (citations omitted). This means that

“[n]either the State of Wisconsin nor the State’s Department of Corrections is a

proper defendant.” Andreola v. Wisconsin, 171 F. App'x 514, 515 (7th Cir.

2006). Oshkosh Correctional Institution is one of several institutions within the

Department of Corrections. Because neither it nor the Department of




                                          5

         Case 2:19-cv-00944-PP Filed 07/29/20 Page 5 of 8 Document 14
Corrections is a “person” subject to suit under §1983, the court will dismiss

them as defendants.

      The plaintiff also has sued Lieutenant Lebouton. It appears that

Lebouton’s only role may have been to transport the plaintiff to temporary

lockup. The plaintiff does not allege that Lebouton issued the segregation times

or that he created or enforced a policy or practice requiring that inmates with

mental health conditions be held in temporary lockup longer than inmates

without mental health conditions. Section 1983 requires that an individual be

personally involved in the alleged constitutional violation in order to be held

liable. Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir. 2017). Lebouton can

be held liable only if he was directly involved in giving the plaintiff a later

segregation time because of his mental health condition. Because Lebouton’s

role is not entirely clear, the court will leave him as a defendant for now.

      After Lebouton has an opportunity to respond to the complaint, the court

will enter a scheduling order setting deadlines for completing discovery and

filing dispositive motions. After the court enters the scheduling order, the

plaintiff may serve discovery requests on Lebouton (i.e., he may ask written

questions and request documents to get information that will help him prove

his claims).

      After the plaintiff gets more information about what happened, he may

discover that someone other than Lebouton (or in addition to Lebouton) was

responsible for the alleged harm. If so, the plaintiff may file a motion asking for




                                          6

         Case 2:19-cv-00944-PP Filed 07/29/20 Page 6 of 8 Document 14
permission to amend the complaint to name the additional or correct

defendant(s).

       If the plaintiff moves to amend his complaint, he must comply with Civil

Local Rule 15 (E.D. Wis.), which requires plaintiffs to identify the differences

between their original and proposed amended complaints and to attach their

proposed amended complaint to their motion. The court advises the plaintiff

that an amended complaint replaces prior complaints, so the amended

complaint must include all the plaintiff’s allegations against all the people he

wants to sue. When an amended complaint becomes the operative complaint in

a case, it is as if the plaintiff never filed the prior complaint.

III.   Conclusion
       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court DISMISSES the Wisconsin Department of Corrections and

Oshkosh Correctional Institution as defendants.

       Under an informal service agreement between the Wisconsin Department

of Justice and this court, a copy of the complaint and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on

defendant Lieutenant Lebouton. Under the informal service agreement, the

court ORDERS Lebouton to file a responsive pleading to the complaint within

60 days.




                                           7

           Case 2:19-cv-00944-PP Filed 07/29/20 Page 7 of 8 Document 14
      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      The court ORDERS that the plaintiff must submit all correspondence

and case filings to the court to the following address:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

Clerk of Court of any change of address. Failure to do so could result in orders

or other information not being timely delivered, which could affect the legal

rights of the parties.

      Dated in Milwaukee, Wisconsin, this 29th day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         8

         Case 2:19-cv-00944-PP Filed 07/29/20 Page 8 of 8 Document 14
